Citation Nr: 1438395	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for arthralgias, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for chest pain, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for migraine headaches, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for fibromyalgia.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from     a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2013.

The issues of entitlement to service connection for arthralgias, chest pain, migraine headaches and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection for arthralgias, chest pain, and migraine headaches.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period of this decision; the decision is final.

2.  August 2000 and September 2000 rating decisions again denied service connection for arthralgias, chest pain, and migraine headaches.  The Veteran did not appeal the decisions or submit new and material evidence within the appeal period; the decision is final.

3.  The evidence received since the last denial of service connection was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for arthralgias.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received to reopen the claim for service connection for chest pain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim for service connection for migraine headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

Service connection was previously denied for arthralgias, chest pain, and migraine headaches by a rating decision promulgated in February 1998.  The Veteran's service treatment records (STRs) were unavailable.  The RO found that the Veteran did not show the existence of the claimed conditions and their possible relationship to service.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Further, new and material evidence was not received within the appeal period of this decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

In August 2000, the RO received in an STR dated in September 1998.  An August 2000 rating decision found that new and material evidence was not submitted to reopen the claims.  A September 2000 rating decision reopened the previously denied claims based on obtaining an STR, and denied the claims.  The RO again found that the Veteran did not show the existence of the claimed conditions 
and their possible relationship to service.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, new and material evidence was not received within the appeal period of these decisions.    See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at    251-52.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.

In March 2008, the Veteran petitioned to reopen his claims.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO previously made an implicit determination that new and material evidence had been received, and has addressed the merits of the underlying service connection claims.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As pertinent here, the evidence received since the last prior denial includes additional STRs and VA examinations in October 2011 and November 2011.

Additional STRs were associated with the claims file.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, however, the newly-associated STRs are not relevant to the instant claims as they do not    address the presence of arthralgias, chest pain, and migraine headaches in service.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these STRs.

The October 2011 VA examiner diagnosed the Veteran with tendinitis of the hands, chest pain, and migraine headaches.  There is now evidence of current arthralgias, chest pain, and migraine headaches which goes to the specific basis of the prior denial.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for arthralgias, chest pain, and migraine headaches was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a) and the claim is reopened.

As the Board has found that new and material evidence has been received to reopen the Veteran's claims of service connection for arthralgias, chest pain, and migraine headaches, no further discussion of the VCAA is necessary with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.



ORDER

New and material evidence having been received, the claim for service connection for arthralgias is reopened, and to this extent only the appeal is granted. 

New and material evidence having been received, the claim for service connection for chest pain is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for migraine headaches is reopened, and to this extent only the appeal is granted.


REMAND

The Board notes that, unfortunately, the Veteran's available record appears to be a rebuilt VA claims folder.  There is a heightened obligation to assist the claimant    in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist in developing pertinent facts where records are presumed destroyed includes the obligation to search for alternative records.  Moore v. Derwinski, 1 Vet. App. 401 (1991). 

At his hearing, the Veteran testified that the examiner who conducted the October 2011 VA examinations did not review his 1997 Persian Gulf War examination which diagnosed several conditions related to Persian Gulf War service.  The Board also notes that a VA Persian Gulf War registry examination report, last modified in June 2005, noted that the Veteran underwent a VA Persian Gulf War examination on January 21, 1997.  However, the only mention of such examination in the claims file is a February 12, 1997 VA consultation noting a referral from the Persian Gulf War Clinic on January 21, 1997.  An attempt should be made to obtain the January 1997 VA Persian Gulf War examination and any additional VA records during that time.

In addition, during his October 2011 VA examinations, the Veteran reported that he was diagnosed with joint pains of the hands in 1991 and fibromyalgia in 1992.  However, such diagnoses are not currently of record.  The Veteran should be provided an opportunity to identify the medical providers who rendered these diagnoses or to submit the records showing the diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the VA Medical Center in Bay Pines, Florida, and associated clinics, dating prior to February 1997, to specifically include a January 1997 Persian Gulf Registry examination.  In addition, obtain relevant VA treatment records dating since September 2010.  If any requested records are not available, the Veteran should be notified of such.

2.  Advise the Veteran to provide the records of, or identify, the treatment providers that diagnosed him with joint pains of the hands in 1991 and fibromyalgia in 1992.  After securing any necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

3.  After the development requested above has been accomplished to the extent possible, the record should be reviewed.  If in response to records received additional development is deemed necessary, such should be accomplished.  Once all development indicated has   been completed the claims should again be reviewed.     If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with  a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


